                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                ALEXANDRIA DIVISION


DOUGLAS BRUCE HOLLY                                           CASE NO. 1:17-CV-00970

VERSUS                                                        JUDGE ROBERT G. JAMES

U S COMMISSIONER SOCIAL
SECURITY ADMINISTRATION


                                         JUDGMENT

       This matter was referred to United States Magistrate Judge Joseph Perez-Montes for report

and recommendation. After an independent review of the record, and noting the absence of any

objections, this Court concludes that the Magistrate Judge’s report and recommendation is correct

and adopts the findings and conclusions therein as its own. Accordingly,

       IT IS ORDERED, ADJUDGED, AND DECREED that the final decision of the

Commissioner is VACATED, that Douglas Bruce Holly is AWARDED DISABILITY

INSURANCE BENEFITS, and that the case is REMANDED to the Commissioner for a

determination as to the amount of Holly’s benefits.

       SIGNED this 15th day of February, 2019.
